Order reversed on the law and facts, with ten dollars costs and disbursements, and motion granted, with ten dollars costs. The defendant’s mortgage is not usurious. (Jenkins v. Moyse, 254 N. Y. 319.) If plaintiff is entitled to any relief it is to be had through an action at law to recover damages for fraud. All concur, except Rhodes, J., who dissents and votes to affirm on the ground that plaintiff is entitled to equitable relief because of the alleged misrepresentations. McNamee, J., not voting.